Citation Nr: 1508034	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  09-18 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for status-post right total knee replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1956 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board previously denied a disability rating in excess of 30 percent for the residuals of a total knee replacement in a February 2014 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in an August 2014 order, granted the parties' joint motion for remand (JMR), vacating the Board's decision and remanding the case for compliance with the terms of the JMR.

In the JMR, the parties determined that the Board failed to address the question of whether the Veteran was entitled to a separate rating for residual instability of the knee.  Thus, the Board must remand this matter for compliance with the Court's order granting the JMR.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the [JMR] or explain why the terms will not be fulfilled.).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent a total knee replacement in March 2007.  Following the procedure, the operating surgeon noted some instability at 125 to 130 degrees of flexion.  VA joints examinations in June 2008 and August 2009 noted mild laxity, but did not directly address the issue of instability.  Treatment records also indicate that the Veteran has at times worn a knee brace and used a cane to assist in ambulation.  

In light of the instructions contained in the August 2014 JMR to consider whether a separate rating is warranted based on Veteran's right knee symptomatology, and given the length of time since the Veteran's most recent examination, the Board finds that a new VA examination is required to assess the Veteran's knee disability, including the degree of any associated instability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his the nature, extent and severity of his knee symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Schedule the Veteran for an examination by an appropriate VA medical professional to determine the current severity of his right knee disability.  The claims file must be reviewed by the examiner and all necessary tests should be conducted.  

The examiner should opine as to the Veteran's current level of functioning, including the degree of his knee instability, and the impact of his knee disability on his daily activities.

The examiner should report all findings and provide an explanation for all elements of his/her opinion.

3.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

